DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 01/31/2020. Claims 1-30 are pending in the instant application. Claims 1, 29 and 30 are independent. A Notice of Allowability follows here below. 
Allowable Subject Matter
Claims 1-30 are allowed.
Prior art reference Huang (US 20160070759 A1) discloses “system for integrating real-time query engine and database platform, comprising: a memory configured to store a graph data structure and a graph model comprising another graph data structure; one or more servers connected to the memory and configured to execute code, comprising: a query engine configured to process queries regarding data in a database, the query engine comprising: an input module configured to receive an input stream comprising one or more of the queries; and an answering module configured to answer the one or more queries based on the graph model; and a graph update engine configured to continuously update the graph data structure and the graph model while the query stream remains open, comprising: an initialization module configured to initialize the graph data structure; a request module configured to request a description of a graph representative of the data from at least one server managing the database, to receive the description from the at least one server, and to store the description in the initialized graph data structure; and a swap module to swap the data structure with the stored description and the another graph data structure comprised in the graph model, wherein the graph model comprises the graph data structure with the stored description after the swap.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“obtain first raw machine data from an event data stream generated by one or more components in an information technology environment;
update a model using the first raw machine data and a first machine learning algorithm to generate an evolved model;
obtain second raw machine data from the event data stream generated by the one or more components in the information technology environment;
generate a first updated model using the second raw machine data, the first machine learning algorithm, and the evolved model;
generate a second updated model using the second raw machine data, a second machine learning algorithm, and the evolved model;
compare an accuracy of the first updated model and an accuracy of the second updated model on a particular set of data;
determine that the second updated model is more accurate than the first updated model;
obtain third raw machine data from the event data stream generated by the one or more components in the information technology environment; and
process the third raw machine data from the event data stream using the second updated model.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application/Patent: 
US 8639650 B1
US 10367827 B2
US 11388211 B1
US 11170016 B2
US 20170063896 A1
US 20190163840 A1
US 20220036177 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665